PER CURIAM.
We find no abuse of discretion in the trial judge’s lengthy written order revisiting an interlocutory ruling of a predecessor judge on a motion in limine determining the admissibility of an expert on eyewitness identification. See McMullen v. State, 714 So.2d 368 (Fla.1998). Although the judge should have provided notice to both sides that he was reconsidering the ruling, appellant did not object to the procedure utilized after the judge made the ruling. There was no fundamental error; the judge listened to an audiotape of the earlier hearing and considered the arguments made at that hearing. Although there was conflicting evidence regarding this shooting in a crowded shopping mall on Christmas Eve, competent, substantial evidence supports the conclusion that appellant was the shooter. We have fully considered appellant’s other arguments and find no errors, fundamental or otherwise.

Affirmed.

POLEN, GROSS and LEVINE, JJ., concur.